Case: 14-50807      Document: 00512966040         Page: 1    Date Filed: 03/11/2015




           IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                                  ___________________                United States Court of Appeals
                                                                              Fifth Circuit

                                     No. 14-50807                           FILED
                                  Summary Calendar                     March 11, 2015
                                  ___________________                  Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

FILIBERTO MASCORRO-CRUZ,

              Defendant - Appellant

                               _______________________

               Appeal from the United States District Court for the
                            Western District of Texas
                            USDC No. 3:14-CR-680-1
                            _______________________

Before KING, JOLLY, and HAYNES, Circuit Judges.

PER CURIAM:*

       IT IS ORDERED that appellee’s unopposed motion to remand case to the
district court to modify the written judgment to conform with the oral
pronouncement is GRANTED. At sentencing, the district court stated that it



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50807     Document: 00512966040     Page: 2   Date Filed: 03/11/2015


                                 No. 14-50807

“would order up to 1 year of intermittent confinement to be imposed only upon
a violation of the conditions of your supervised release.” (emphasis added). The
district court’s written judgment states: “The defendant shall remain in the
custody of the Bureau of Prisons during nights, weekends, or other intervals of
time, totaling no more than the lesser of one year or the term of imprisonment
authorized for the offense, during the first year of probation or supervised
release as ordered by the Court.” Mascorro-Cruz’s sentence is VACATED in
PART, and this matter is REMANDED to the district court with instructions
to conform the written judgment to the oral pronouncement at sentencing. See
United States v. Torres-Aguilar, 352 F.3d 934, 935 (5th Cir. 2003).          The
judgment, as so modified, is AFFIRMED.


      IT IS FURTHER ORDERED that the appellee’s alternative motion to
extend time to file brief of appellee for 30 days from the denial of the motion to
remand is DENIED.




                                        2